DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. 
The applicant has responded to the requirement for information about the algorithms in paragraphs [0095] and [0139]. The applicant’s representative explicitly noted “[t]hese requirements are related to various embodiments described in connection to FIG. 4, which is a flowchart illustrating the disclosed quantum optimization method. In all three instances, the required information is unknown or cannot be readily obtained.” (underline added). 
The applicant alleges “the present specification provides a disclosure of the computer and algorithm in sufficient detail for one of ordinary skill in the art to practice the invention.” The examiner disagrees. The response to the requirement for information explicitly discloses that the algorithms are “unknown or cannot be readily obtained”. Therefore, the applicant’s argument is not persuasive. 
The applicant alleges “[t]he alternative embodiment described in paragraph [0095] is not the subject of any claims in the instant application”. The examiner disagrees. Claim 1 explicitly discloses “estimating, on a classical computer and for a quantum state, an expectation value of a Hamiltonian”. Figure 4 discloses “estimate an expectation value of a Hamiltonian for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. The examiner submits “estimating, on a classical computer and for a quantum state, an expectation value of a Hamiltonian” is not a typical function of a conventional computer/off the shelf computer (i.e. a conventional desktop as noted in specification paragraph [0145]).  The conventional computer/off the shelf computer would require an algorithm for the computer to implement “estimating, on a classical computer and for a quantum state, an expectation value of a Hamiltonian”.  The applicant has not disclosed the specific algorithm that perform “estimating, on a classical computer and for a quantum state, an expectation value of a Hamiltonian”. Therefore, the applicant’s arguments are not persuasive. 
The applicant alleges “[t]he alternative embodiment described in paragraph [0095] is not the subject of any claims in the instant application”. The examiner disagrees. Claim 25 explicitly discloses “estimate, for a quantum state, an expectation value of a Hamiltonian”. Figure 4 discloses “estimate an expectation value of a Hamiltonian for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. The examiner submits “estimate, for a quantum state, an expectation value of a Hamiltonian” is not a typical function of an off the shelf processor (i.e. a conventional desktop as noted in specification paragraph [0145]).  The processor would require an algorithm for the processor to implement “estimate, for a quantum state, an expectation value of a Hamiltonian”. The applicant has not disclosed the specific algorithm that perform “estimate, for a quantum state, an expectation value of a Hamiltonian”. Therefore, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims  1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)


	Claim 1 discloses “estimating, on a classical computer and for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. Moreover paragraph [0095] discloses “the expectation value may be calculated deterministically via an equation or deterministic model. Alternatively, the expectation value may be determined stochastically (e.g., to simulate the randomness inherent to measurements performed on the quantum computer)”. The applicant has not disclosed the specific algorithm that would simulate the quantum computer on a classical computer. Moreover, the examiner submits an off the shelf computer (i.e. classical computer such as a conventional desktop as noted in specification paragraph [0145]) would not simulate a quantum computer without an algorithm. In response to the requirement for information, regarding the algorithms in paragraphs [0095] and [0139],  the applicant disclosed “the required information is unknown or cannot be readily obtained”.
	Claim 25 discloses “a processor; a memory communicably coupled with the processor and storing machine-readable instructions that, when executed by the processor, control the computing system to: estimate, for a quantum state”. Paragraph [0095] discloses “all of method 400 is implemented on the classical computer to simulate operation of the quantum computer”. Moreover paragraph [0095] discloses “the expectation value may be calculated deterministically via an equation or deterministic model. Alternatively, the expectation value may be determined stochastically (e.g., to simulate the randomness inherent to measurements performed on the quantum computer)”. The applicant has not disclosed the specific algorithm that would simulate the quantum computer on a classical computer. Moreover, the examiner submits an off the shelf computer (i.e. classical computer such as a conventional desktop as noted in specification paragraph [0145]) would not simulate a quantum computer without an algorithm. In response to the requirement for information, regarding the algorithms in paragraphs [0095] and [0139],  the applicant disclosed “the required information is unknown or cannot be readily obtained”.
Enablement
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for using a measurement based quantum computer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Wands Factors:
Breadth of the claims
Claim 2 explicitly states “generating the quantum state on the quantum computer”. The examiner submits claim 2 would be encompassed by claim 1 (MPEP 2164.08 [R-10.2019]).  
Claim 26 discloses “further comprising a quantum computer that is communicably coupled with the processor and configured to measure the expectation value of each of the observables”. The examiner submits claim 26 would be encompassed by claim 25 (MPEP 2164.08 [R-10.2019]) .
The claimed quantum computer would encompass measurement based quantum computer (MBQC).

Paragraph [0116] discloses “ embodiments of the present invention may be implemented, in  whole or in part, using a quantum computer that is implemented using a one-way quantum computing architecture, also referred to as a measurement-based quantum computing architecture, which is another alternative to the gate model quantum computing architecture. More specifically, the one-way or measurement based quantum computer (MBQC)”.
The examiner notes US 2021/0232963 paragraph [0059] discloses “to achieve fault tolerance, all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a large entangled state remains a key challenge for any practical implementation of the MBQC approach.” The applicant has not detailed how to overcome the key challenges.  The examiner submits this is evidence the one of ordinary skill would not be able to make and use quantum computer using MBQC, at the time the invention was filed. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817